Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 1 of 16 Page ID #:189



  1

  2

  3

  4

  5

  6

  7

  8
                                UNITED STATES DISTRICT COURT
  9
                               CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      GABRIEL ALDAVE,                                 CASE NO: 8:21−cv−00805−JVS−KES
 12
                  Plaintiff,
 13                                                   [Discovery Document: Referred to
         vs.                                          Magistrate Judge Karen E. Scott]
 14
      CITY OF BUENA PARK, a municipal
 15   entity, Chief COREY S. SAINEZ,                  PROTECTIVE ORDER
      Officer ERIC KIMERY, Sergeant DIRK
 16   O’DETTE and DOES 1-10 inclusive,
 17               Defendants
 18

 19

 20

 21
               IT IS HEREBY STIPULATED by and between Plaintiff GABRIEL ALDAVE

 22   (“Plaintiff”) and Defendants CITY OF BUENA PARK, Chief COREY S. SAINEZ,
 23   Officer ERIC KIMERY, Sergeant DIRK O’DETTE (“Defendants”) (collectively
 24   referred to as “Parties”), by and through their respective counsel of record, that in
 25
      order to facilitate the exchange of information and documents which may be subject
 26
      to confidentiality limitations on disclosure, the Parties stipulate as follows:
 27

 28
                                         PROTECTIVE ORDER
                                                  1
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 2 of 16 Page ID #:190



  1
                                      PROTECTIVE ORDER

  2   1.    A.     PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential,
  4
      proprietary, or private information for which special protection from public disclosure
  5
      and from use for any purpose other than prosecuting this litigation may be warranted.
  6
      Accordingly, the parties hereby stipulate to and petition the Court to enter the
  7

  8
      following Stipulated Protective Order. The parties acknowledge that this Order does

  9   not confer blanket protections on all disclosures or responses to discovery and that
 10   the protection it affords from public disclosure and use extends only to the limited
 11
      information or items that are entitled to confidential treatment under the applicable
 12
      legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 13
      that this Stipulated Protective Order does not entitle them to file confidential
 14
      information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 15

 16   followed and the standards that will be applied when a party seeks permission from

 17   the court to file material under seal.
 18         B.     GOOD CAUSE STATEMENT
 19
            This action is likely to involve confidential law enforcement records and peace
 20
      officer personnel information for which special protection from public disclosure and
 21
      from use for any purpose other than prosecution of this action is warranted. Such
 22
      confidential and proprietary materials and information consist of, among other things,
 23
      law enforcement investigation records, specifically including juvenile third parties, as
 24
      well as peace officer personnel information otherwise generally unavailable to the
 25
      public, or which may be privileged or otherwise protected from disclosure under state
 26
      or federal statutes, court rules, case decisions, or common law. Although state law
 27
      does not govern the procedures of this Court, defendants contend that law
 28
                                          PROTECTIVE ORDER
                                                 2
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 3 of 16 Page ID #:191



  1   enforcement investigation records are exempt from public disclosure pursuant to
  2   Government Code § 6254(f), and to the extent Plaintiff seeks information regarding
  3   third parties’ arrests, those third parties’ separate interests in their rights to privacy are
  4   implicated. With regard to the specific incident at issue, information regarding third
  5   party juvenile arrestees will be the subject of discovery, and juveniles have a greater
  6   interest in privacy. Moreover, peace officer personnel records are kept and
  7   maintained confidential as a matter of state law pursuant to Penal Code § 832.7 (not
  8   subject to any exception with regard to this case insofar as this case does not involve
  9   an officer-involved shooting, or in custody death, and Defendants contend there was
 10   no great bodily injury), as well as constitutional privacy protections.
 11          Accordingly, to expedite the flow of information, to facilitate the prompt
 12   resolution of disputes over confidentiality of discovery materials, to adequately
 13   protect information the parties are entitled to keep confidential, to ensure that the
 14   parties are permitted reasonable necessary uses of such material in preparation for and
 15   in the conduct of trial, to address their handling at the end of the litigation, and serve
 16   the ends of justice, a protective order for such information is justified in this matter. It
 17   is the intent of the parties that information will not be designated as confidential for
 18   tactical reasons and that nothing be so designated without a good faith belief that it
 19   has been maintained in a confidential, non-public manner, and there is good cause
 20   why it should not be part of the public record of this case.
 21

 22   2.     DEFINITIONS
 23          2.1    Action: Gabriel Aldave v. City of Buena Park, et al., USDC Central
 24   District 8:21-cv-00805-JVS-KES.
 25          2.2    Challenging Party: a Party or Non-Party that challenges the designation
 26   of information or items under this Order.
 27   ///
 28
                                          PROTECTIVE ORDER
                                                    3
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 4 of 16 Page ID #:192



  1         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  2   how it is generated, stored or maintained) or tangible things that qualify for protection
  3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  4   Cause Statement.
  5         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  6   support staff)
  7         2.5    Designating Party: a Party or Non-Party that designates information or
  8   items that it produces in disclosures or in responses to discovery as
  9   “CONFIDENTIAL.”
 10         2.6    Disclosure or Discovery Material: all items or information, regardless
 11   of the medium or manner in which it is generated, stored, or maintained (including,
 12   among other things, testimony, transcripts, and tangible things), that are produced or
 13   generated in disclosures or responses to discovery in this matter.
 14         2.7    Expert: a person with specialized knowledge or experience in a matter
 15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 16   an expert witness or as a consultant in this Action.
 17         2.8    House Counsel: attorneys who are employees of a party to this Action.
 18   House Counsel does not include Outside Counsel of Record or any other outside
 19   counsel.
 20         2.9    Non-Party: any natural person, partnership, corporation, association, or
 21   other legal entity not named as a Party to this action.
 22         2.10 Outside Counsel of Record: attorneys who are not employees of a
 23   party to this Action but are retained to represent or advise a party to this Action and
 24   have appeared in this Action on behalf of that party or are affiliated with a law firm
 25   which has appeared on behalf of that party, and includes support staff.
 26   ///
 27   ///
 28
                                         PROTECTIVE ORDER
                                                  4
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 5 of 16 Page ID #:193



  1

  2         2.11 Party: any party to this Action, including all of its officers, directors,
  3   employees, consultants, retained experts, and Outside Counsel of Record (and their
  4   support staffs).
  5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  6   Discovery Material in this Action.
  7         2.13 Professional Vendors: persons or entities that provide litigation
  8   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  9   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 10   and their employees and subcontractors.
 11         2.14 Protected Material: any Disclosure or Discovery Material that is
 12   designated as “CONFIDENTIAL.”
 13         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 14   Material from a Producing Party.
 15

 16   3.    SCOPE
 17         The protections conferred by this Stipulation and Order cover not only
 18   Protected Material (as defined above), but also (1) any information copied or
 19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20   compilations of Protected Material; and (3) any testimony, conversations, or
 21   presentations by Parties or their Counsel that might reveal Protected Material.
 22         Any use of Protected Material at trial shall be governed by the orders of the
 23   trial judge. This Order does not govern the use of Protected Material at trial.
 24

 25   4.    DURATION
 26         Even after final disposition of this litigation, the confidentiality obligations
 27   imposed by this Order shall remain in effect until a Designating Party agrees
 28
                                         PROTECTIVE ORDER
                                                  5
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 6 of 16 Page ID #:194



  1   otherwise in writing or a court order otherwise directs. Final disposition shall be
  2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  3   or without prejudice; and (2) final judgment herein after the completion and
  4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  5   including the time limits for filing any motions or applications for extension of time
  6   pursuant to applicable law.
  7

  8   5.    DESIGNATING PROTECTED MATERIAL
  9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 10         Each Party or Non-Party that designates information or items for protection
 11   under this Order must take care to limit any such designation to specific material that
 12   qualifies under the appropriate standards. The Designating Party must designate for
 13   protection only those parts of material, documents, items, or oral or written
 14   communications that qualify so that other portions of the material, documents, items,
 15   or communications for which protection is not warranted are not swept unjustifiably
 16   within the ambit of this Order.
 17         Mass, indiscriminate, or routinized designations are prohibited. Designations
 18   that are shown to be clearly unjustified or that have been made for an improper
 19   purpose (e.g., to unnecessarily encumber the case development process or to impose
 20   unnecessary expenses and burdens on other parties) may expose the Designating
 21   Party to sanctions.
 22         If it comes to a Designating Party’s attention that information or items that it
 23   designated for protection do not qualify for protection, that Designating Party must
 24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 25         5.2    Manner and Timing of Designations.
 26         Except as otherwise provided in this Order (see, e.g., second paragraph of
 27   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
 28
                                         PROTECTIVE ORDER
                                                  6
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 7 of 16 Page ID #:195



  1   Material that qualifies for protection under this Order must be clearly so designated
  2   before the material is disclosed or produced.
  3         Designation in conformity with this Order requires:
  4         (a)    for information in documentary form (e.g., paper or electronic
  5                documents, but excluding transcripts of depositions or other pretrial or
  6                trial proceedings), that the Producing Party affix at a minimum, the
  7                legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
  8                each page that contains protected material. If only a portion or portions of
  9                the material on a page qualifies for protection, the Producing Party also
 10                must clearly identify the protected portion(s) (e.g., by making appropriate
 11                markings in the margins).
 12                A Party or Non-Party that makes original documents available for
 13                inspection need not designate them for protection until after the
 14                inspecting Party has indicated which documents it would like copied and
 15                produced. During the inspection and before the designation, all of the
 16                material made available for inspection shall be deemed
 17                “CONFIDENTIAL.” After the inspecting Party has identified the
 18                documents it wants copied and produced, the Producing Party must
 19                determine which documents, or portions thereof, qualify for protection
 20                under this Order. Then, before producing the specified documents, the
 21                Producing Party must affix the “CONFIDENTIAL legend” to each page
 22                that contains Protected Material. If only a portion or portions of the
 23                material on a page qualifies for protection, the Producing Party also must
 24                clearly identify the protected portion(s) (e.g., by making appropriate
 25                markings in the margins).
 26

 27         ///
 28
                                        PROTECTIVE ORDER
                                                 7
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 8 of 16 Page ID #:196



  1         (b)    for testimony given in depositions that the Designating Party identify the
  2                Disclosure or Discovery Material on the record, before the close of the
  3                deposition all protected testimony.
  4         (c)    for information produced in some form other than documentary and for
  5                any other tangible items, that the Producing Party affix in a prominent
  6                place on the exterior of the container or containers in which the
  7                information is stored the legend “CONFIDENTIAL.” If only a portion or
  8                portions of the information warrants protection, the Producing Party, to
  9                the extent practicable, shall identify the protected portion(s).
 10         5.3    Inadvertent Failures to Designate:
 11         If timely corrected, an inadvertent failure to designate qualified information or
 12   items does not, standing alone, waive the Designating Party’s right to secure
 13   protection under this Order for such material. Upon timely correction of a designation,
 14   the Receiving Party must make reasonable efforts to assure that the material is treated
 15   in accordance with the provisions of this Order.
 16

 17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 18         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 19   designation of confidentiality at any time that is consistent with the Court’s
 20   Scheduling Order.
 21         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 22   resolution process under Local Rule 37.1 et seq. or follow the procedures for
 23   informal, telephonic discovery hearings on the Court's website.
 24         6.3    The burden of persuasion in any such challenge proceeding shall be on
 25   the Designating Party. Frivolous challenges, and those made for an improper purpose
 26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 27   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 28
                                         PROTECTIVE ORDER
                                                  8
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 9 of 16 Page ID #:197



  1   withdrawn the confidentiality designation, all parties shall continue to afford the
  2   material in question the level of protection to which it is entitled under the Producing
  3   Party’s designation until the Court rules on the challenge.
  4

  5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  6         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  7   disclosed or produced by another Party or by a Non-Party in connection with this
  8   Action only for prosecuting, defending, or attempting to settle this Action. Such
  9   Protected Material may be disclosed only to the categories of persons and under the
 10   conditions described in this Order. When the Action has been terminated, a Receiving
 11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 12         Protected Material must be stored and maintained by a Receiving Party at a
 13   location and in a secure manner that ensures that access is limited to the persons
 14   authorized under this Order.
 15         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 16   otherwise ordered by the court or permitted in writing by the Designating Party, a
 17   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 18   only to:
 19         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 20                as employees of said Outside Counsel of Record to whom it is reasonably
 21                necessary to disclose the information for this Action;
 22         (b)    the officers, directors, and employees (including House Counsel) of the
 23                Receiving Party to whom disclosure is reasonably necessary for this
 24                Action;
 25         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 26                disclosure is reasonably necessary for this Action and who have signed
 27                the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 28
                                         PROTECTIVE ORDER
                                                 9
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 10 of 16 Page ID #:198



  1          (d)   the court and its personnel;
  2          (e)   court reporters and their staff;
  3          (f)   professional jury or trial consultants, mock jurors, and Professional
  4                Vendors to whom disclosure is reasonably necessary for this Action and
  5                who have signed the “Acknowledgment and Agreement to Be Bound”
  6                (Exhibit A);
  7          (g)   the author or recipient of a document containing the information or a
  8                custodian or other person who otherwise possessed or knew the
  9                information;
  10         (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
  11               Action to whom disclosure is reasonably necessary provided: (1) the
  12               deposing party requests that the witness sign the form attached as Exhibit
  13               1 hereto; and (2) they will not be permitted to keep any confidential
  14               information unless they sign the “Acknowledgment and Agreement to Be
  15               Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
  16               ordered by the court. Pages of transcribed deposition testimony or
  17               exhibits to depositions that reveal Protected Material maybe separately
  18               bound by the court reporter and may not be disclosed to anyone except as
  19               permitted under this Stipulated Protective Order; and
  20         (i)   any mediator or settlement officer, and their supporting personnel,
  21               mutually agreed upon by any of the parties engaged in settlement
  22               discussions.
  23   ///
  24

  25   ///
  26

  27   ///
  28
                                         PROTECTIVE ORDER
                                                  10
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 11 of 16 Page ID #:199



  1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  2          OTHER LITIGATION
  3          If a Party is served with a subpoena or a court order issued in other litigation
  4    that compels disclosure of any information or items designated in this Action as
  5    “CONFIDENTIAL,” that Party must:
  6          (a)    promptly notify in writing the Designating Party. Such notification shall
  7                 include a copy of the subpoena or court order;
  8          (b)    promptly notify in writing the party who caused the subpoena or order to
  9                 issue in the other litigation that some or all of the material covered by the
  10                subpoena or order is subject to this Protective Order. Such notification
  11                shall include a copy of this Stipulated Protective Order; and
  12         (c)    cooperate with respect to all reasonable procedures sought to be pursued
  13                by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination by the court from which the
  17   subpoena or order issued, unless the Party has obtained the Designating Party’s
  18   permission. The Designating Party shall bear the burden and expense of seeking
  19   protection in that court of its confidential material and nothing in these provisions
  20   should be construed as authorizing or encouraging a Receiving Party in this Action to
  21   disobey a lawful directive from another court.
  22

  23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  24   IN THIS LITIGATION
  25         (a)    The terms of this Order are applicable to information produced by a Non-
  26                Party in this Action and designated as “CONFIDENTIAL.” Such
  27                information produced by Non-Parties in connection with this litigation is
  28
                                          PROTECTIVE ORDER
                                                  11
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 12 of 16 Page ID #:200



  1                protected by the remedies and relief provided by this Order. Nothing in
  2                these provisions should be construed as prohibiting a Non-Party from
  3                seeking additional protections.
  4          (b)   In the event that a Party is required, by a valid discovery request, to
  5                produce a Non-Party’s confidential information in its possession, and the
  6                Party is subject to an agreement with the Non-Party not to produce the
  7                Non-Party’s confidential information, then the Party shall:
  8                (1)   promptly notify in writing the Requesting Party and the Non-Party
  9                      that some or all of the information requested is subject to a
  10                     confidentiality agreement with a Non-Party;
  11               (2)   promptly provide the Non-Party with a copy of the Stipulated
  12                     Protective Order in this Action, the relevant discovery request(s),
  13                     and a reasonably specific description of the information requested;
  14                     and
  15               (3)   make the information requested available for inspection by the
  16                     Non-Party, if requested.
  17         (c)   If the Non-Party fails to seek a protective order from this court within 14
  18               days of receiving the notice and accompanying information, the
  19               Receiving Party may produce the Non-Party’s confidential information
  20               responsive to the discovery request. If the Non-Party timely seeks a
  21               protective order, the Receiving Party shall not produce any information
  22               in its possession or control that is subject to the confidentiality agreement
  23               with the Non-Party before a determination by the court. Absent a court
  24               order to the contrary, the Non-Party shall bear the burden and expense of
  25               seeking protection in this court of its Protected Material.
  26   ///
  27

  28
                                         PROTECTIVE ORDER
                                                 12
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 13 of 16 Page ID #:201



  1    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3    Protected Material to any person or in any circumstance not authorized under this
  4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  7    persons to whom unauthorized disclosures were made of all the terms of this Order,
  8    and (d) request such person or persons to execute the “Acknowledgment and
  9    Agreement to Be Bound” that is attached hereto as Exhibit A.
  10

  11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12   PROTECTED MATERIAL
  13         When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  17   may be established in an e-discovery order that provides for production without prior
  18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  19   parties reach an agreement on the effect of disclosure of a communication or
  20   information covered by the attorney-client privilege or work product protection, the
  21   parties may incorporate their agreement in the stipulated protective order submitted to
  22   the court.
  23

  24   12.   MISCELLANEOUS
  25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27   ///
  28
                                          PROTECTIVE ORDER
                                                  13
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 14 of 16 Page ID #:202



  1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  2    Protective Order no Party waives any right it otherwise would have to object to
  3    disclosing or producing any information or item on any ground not addressed in this
  4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  5    ground to use in evidence of any of the material covered by this Protective Order
  6          12.3 Filing Protected Material. A Party that seeks to file under seal any
  7    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  8    only be filed under seal pursuant to a court order authorizing the sealing of the
  9    specific Protected Material at issue. If a Party's request to file Protected Material
  10   under seal is denied by the court, then the Receiving Party may file the information in
  11   the public record unless otherwise instructed by the court.
  12

  13   13.   FINAL DISPOSITION
  14         After the final disposition of this Action, as defined in paragraph 4, within 60
  15   days of a written request by the Designating Party, each Receiving Party must return
  16   all Protected Material to the Producing Party or destroy such material. As used in this
  17   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  18   summaries, and any other format reproducing or capturing any of the Protected
  19   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  20   must submit a written certification to the Producing Party (and, if not the same person
  21   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  22   category, where appropriate) all the Protected Material that was returned or destroyed
  23   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
  24   compilations, summaries or any other format reproducing or capturing any of the
  25   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  26   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  27   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  28
                                          PROTECTIVE ORDER
                                                   14
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 15 of 16 Page ID #:203



  1    attorney work product, and consultant and expert work product, even if such materials
  2    contain Protected Material. Any such archival copies that contain or constitute
  3    Protected Material remain subject to this Protective Order as set forth in Section 4
  4    (DURATION).
  5
       14.   Any violation of this Order may be punished by any and all appropriate
  6
       measures including, without limitation, contempt proceedings and/or monetary
  7
       sanctions.
  8

  9

  10   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  11

  12

  13
       Dated:       August 4, 2021                     _______________________________
                                                       Hon. Karen E. Scott
  14                                                   United States Magistrate Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                         PROTECTIVE ORDER
                                                  15
Case 8:21-cv-00805-JVS-KES Document 27 Filed 08/04/21 Page 16 of 16 Page ID #:204



  1             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  2          I, _____________________________ [print or type full name], of
  3    _________________ [print or type full address], declare under penalty of perjury that
  4    I have read in its entirety and understand the Protective Order that was issued by the
  5    U.S. Magistrate in the case of Gabriel Aldave v. City of Buena Park, et al., USDC
  6    Central District 8:21-cv-00805-JVS-KES, and I agree to comply with and to be bound
  7    by all the terms of this Protective Order and I understand and acknowledge that failure
  8    to so comply could expose me to sanctions and punishment in the nature of contempt.
  9    I solemnly promise that I will not disclose in any manner any information or item that
  10   is subject to this Protective Order to any person or entity except in strict compliance
  11   with the provisions of this Order.
  12         I further agree to submit to the jurisdiction of the U.S. District Court for the
  13   purpose of enforcing the terms of this Protective Order, even if such enforcement
  14   proceedings occur after termination of this action.
  15

  16   Date: ______________________________________
  17   City and State where sworn and signed: _________________________________
  18
       Printed name: _______________________________
  19

  20
       Signature: __________________________________

  21

  22

  23

  24

  25

  26

  27

  28
                                            PROTECTIVE ORDER
                                                   16
